DETAILED ACTION
 	The present application, filed on 04/08/2020 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are pending in the present application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated groupings of an abstract concept in a measure of object placement without significantly more. The claim recites a method for setting a measurement sequence for a coordinate measuring machine, the method comprising:
obtaining a plurality of surface regions of an object to be measured by at least one measurement sensor in respect of at least one predetermined property, wherein the measurement sensor is arranged by the coordinate measuring machine at least one specific position and/or with at least one specific orientation for the purposes of measuring a respective one of the plurality of surface regions; changing a measurement sequence, in which the surface regions should be measured, multiple times using a first algorithm and using a second algorithm, wherein the algorithms ascertain a changed measurement sequence and an assessment variable for this measurement sequence within the scope of each change; and selecting one of the measurement sequences based on the ascertained assessment variables.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 


Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention, claim 1 relates to selecting the measurement sequence based on the ascertained assessment variables may comprise selecting a measurement sequence with an assessment variable that satisfies a predetermined selection criterion. By way of example, the selection criterion can define that the best assessment variable, optimal (e.g., minimal or maximal) assessment variable or, in general, a preferable assessment variable with the associated measurement sequence is selected. By way of
example, it is possible to select the measurement sequence with the shortest
measurement time duration or with the smallest number of machine movements
(e.g., measured as a movement distance).  Thus, it is clear from the claimed invention, the cited features involve to collect measure data for an object surface in  
 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not contain additional element (or combination of elements) as cited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information data, storing and transforming that information for a computation modeling.
 	Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, claim does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
The claimed features are “well-understood, routine, and conventional” in the field under MPEP § 2106.05(d) or the features as claimed does not provides a real and technical solution to a technical problem.
 	Thus, it is clear the claimed invention is a mathematical concept for the model analysis because it measures and collects model data from sample processing for the mathematical analysis and data representation. 
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
 	This judicial exception is not integrated into a practical application because the claimed invention failed to show a control mechanism to integrate and control the processing elements into an integrated system to collect and process the data, getting data in the real manufacturing, physical systems operating in various conditions, and real time control to provide stable control between system of models and for a practical, useful, integrable activities for a post solution activities.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, correlation data), calculation units and other mathematical models cited as equations (specification), and processing devices to separately process the samples for data collection are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the correlation process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process the samples to collect a true data for measurement in post solution activities.
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
 	The claimed invention is thus directed to nonstatutory subject matter.
Claim 2 cited the method of claim 1, wherein the measurement sensor is moved relative to the object for measuring successive surface regions so as to adopt the at least one position and/or orientation assigned to the surface regions in each case.   The cited features are related to position and orientation data in the design space. The claim does not integrate the sensor motion into a real and practical solution.  Claim 2 is nonstatutory subject matter

Claim 3 cited the method of claim 2, wherein the assessment variable is ascertained based on the movements of the measurement sensor that are required to reach successive surface regions.  The cited features are related to a system variable for the measurement assessment.  It is nonstatutory subject matter for the reason as set in the rejection.
Claim 4 cited the method of claim 1, wherein the algorithms are each based on at least one approach to solving the traveling salesman problem.  It is nonstatutory subject matter for the related mathematical algorithm as claimed.  
Claim 5 cited the method of claim 1, wherein the first algorithm ascertains an initial measurement sequence as a start sequence for the second algorithm.  The cited features are related to mathematical algorithm used in the design space.  It is nonstatutory subject matter.
Claim 6 cited the method of claim 5, wherein a measurement sequence with an at least local optimum of the assessment variable is able to be found more quickly with the first algorithm than with the second algorithm.  The cited features are related to measurement data in the design subspace.  It is nonstatutory subject matter.
Claim 7 cited the method of claim 6, wherein the probability of ascertaining a measurement sequence with a further, at least locally optimal assessment variable after a measurement sequence with an at least locally optimal assessment variable has already been found is greater with the second algorithm than with the first algorithm.  It is a model in mathematical computation.  The claim is nonstatutory subject matter for the reason as set in the rejection
Claim 8 cited the method of claim 5, wherein the probability of ascertaining a measurement sequence with a further, at least locally optimal assessment variable after a measurement sequence with an at least locally optimal assessment variable has already been found is greater with the second algorithm than with the first algorithm.  This is related to mathematical computation algorithms.  It is nonstatutory subject matter for the reason as set in the 101 rejection.

 	Claim 9 cited the method of claim 1, wherein the first algorithm and the second algorithm are carried out at least partially in parallel.  It is nonstatutory subject matter for the abstract computation algorithms.
 	Claim 10 cited the method of claim 9, wherein the first algorithm and the second algorithm are similar but proceed from different initial measurement sequences.  The claim is related to computation algorithms.  It is nonstatutory subject matter.
Claim 11 cited the method of claim 9, wherein the computational speeds of the algorithms differ.  This is related to mathematical algorithms and nonstatutory subject matter
Claim 12 cited the method of claim 9, wherein output frequencies of intermediate results of the algorithms differ.  The cited features are related to computation algorithms in the design space.  It is nonstatutory subject matter for the rejection as set in the rejection. 
Claim 13 cited the method of claim 1, wherein a maximum admissible number of changes in the measurement sequence without finding an at least locally optimal assessment variable is defined as a termination criterion for at least one of the algorithms.  It is related to the computation algorithm.  It is nonstatutory subject matter for the reason as the claim does not integrate cited features into a real and practical application for an applied solution.
 	Claim 14 cited the method of claim 13, wherein the maximum admissible number of variations is selected based on the number of surface regions.  It is nonstatutory subject matter for it abstract idea.
Claim 15 cited a method for selecting a measurement sequence for a coordinate measuring machine, the method comprising:
obtaining a plurality of surface regions of an object to be measured by at least one measurement sensor in respect of at least one predetermined property, wherein the measurement sensor is arranged by the coordinate measuring machine at least one specific position and/or with at least one specific orientation for the purposes of measuring a respective surface region;
changing a measurement sequence, in which the surface regions should be measured, multiple times using at least one algorithm, wherein the algorithm respectively ascertains a changed measurement sequence and an assessment variable for the changed measurement sequence within the scope of each change; and
selecting one of the measurement sequences based on the ascertained assessment variables, wherein a relative relationship of at least two surface regions is specified as a condition to be observed by each measurement sequence.
 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
 	See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 

 	Alice/Mayo—Step 1 (Abstract Idea) 
 Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention, claim 1 relates to selecting the measurement sequence based on the ascertained assessment variables may comprise selecting a measurement sequence with an assessment variable that satisfies a predetermined selection criterion. By way of example, the selection criterion can define that the best assessment variable, optimal (e.g., minimal or maximal) assessment variable or, in general, a preferable assessment variable with the associated measurement sequence is selected. By way of example, it is possible to select the measurement sequence with the shortest measurement time duration or with the smallest number of machine movements (e.g., measured as a movement distance).  Thus, it is clear from the claimed invention, the cited features involve to collect measure data for an object surface in  
 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance, 
The claim does not contain additional element (or combination of elements) as cited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information data, storing and transforming that information for a computation modeling.
 	Alice/Mayo—Step 2 (Inventive Concept) 
 	Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, claim does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
The cited features are well-understood, routine, and conventional” in the field under MPEP § 2106.05(d)..
 	Thus, it is clear the claimed invention is a mathematical concept for the model analysis because it measures and collects model data from sample processing for the mathematical analysis and data representation. 
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
 	This judicial exception is not integrated into a practical application because the claimed invention failed to show a control mechanism to integrate and control the processing elements into an integrated system to collect and process the data, getting data in the real manufacturing, physical systems operating in various conditions, and real time control to provide stable control between system of models and for a practical, useful, integrable activities for a post solution activities.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, correlation data), calculation units and other mathematical models cited as equations (specification), and processing devices to separately process the samples for data collection are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the correlation process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process the samples to collect a true data for measurement in post solution activities.
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
 	Claim 15 is nonstatutory subject matter.
Claim 16 cited the method of claim 15, wherein the relative relationship specifies a relative sequence of the at least two surface regions within the measurement sequence.  It is related to design space with abstract data.  It is nonstatutory subject matter for the reason as set in the 101 rejection.
Claim 17 cited the method of claim 15, wherein the relative relationship specifies a maximum admissible time interval, within which the at least two surface regions are allowed to be measured when carrying out the measurement sequence.  It is an abstract idea in a mathematical computation.  It is nonstatutory subject matter.
Claim 18 cited a computer device, configured to set a measurement sequence for a coordinate measuring machine, the computer device comprising: a memory and a processor configured to execute instructions stored in the memory, wherein the instructions include:
obtaining a plurality of surface regions of an object to be measured by at least one measurement sensor in respect of at least one predetermined property, wherein the measurement sensor is arranged by the coordinate measuring machine at least one specific position and/or with at least one specific orientation for the purposes of measuring a respective surface region; changing a measurement sequence, in which the surface regions should be measured, multiple times using at least one algorithm, wherein the algorithm respectively ascertains a changed measurement sequence and an assessment variable for the changed measurement sequence within the scope of each change; and selecting one of the measurement sequences based on the ascertained assessment variables, wherein a relative relationship of at least two surface regions is specified as a condition to be observed by each measurement sequence.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention, claim 1 relates to selecting the measurement sequence based on the ascertained assessment variables may comprise selecting a measurement sequence with an assessment variable that satisfies a predetermined selection criterion. By way of example, the selection criterion can define that the best assessment variable, optimal (e.g., minimal or maximal) assessment variable or, in general, a preferable assessment variable with the associated measurement sequence is selected. By way of example, it is possible to select the measurement sequence with the shortest
measurement time duration or with the smallest number of machine movements
(e.g., measured as a movement distance).  Thus, it is clear from the claimed invention, the cited features involve to collect measure data for an object surface in  
 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not contain additional element (or combination of elements) as cited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information data, storing and transforming that information for a computation modeling.
 	Alice/Mayo—Step 2 (Inventive Concept) 
 	Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, claim does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
 	The claimed features are “well-understood, routine, and conventional” in the field under MPEP § 2106.05(d) or the features as claimed does not provides a real and technical solution to a technical problem.
 	Thus, it is clear the claimed invention is a mathematical concept for the model analysis because it measures and collects model data from sample processing for the mathematical analysis and data representation. 
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
 	This judicial exception is not integrated into a practical application because the claimed invention failed to show a control mechanism to integrate and control the processing elements into an integrated system to collect and process the data, getting data in the real manufacturing, physical systems operating in various conditions, and real time control to provide stable control between system of models and for a practical, useful, integrable activities for a post solution activities.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, correlation data), calculation units and other mathematical models cited as equations (specification), and processing devices to separately process the samples for data collection are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the correlation process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process the samples to collect a true data for measurement in post solution activities.
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
 	The claimed invention is thus directed to nonstatutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al, US patent application publication 20200083080 in view of Karafin et al, US patent application publication 20190011621.
As per claim 1,  Clark disclosed the method comprising:
obtaining a plurality of surface regions of an object to be measured by at least one measurement sensor in respect of at least one predetermined property (paras. 0015), wherein the measurement sensor is arranged by the coordinate measuring machine at least one specific position and/or with at least one specific orientation for the purposes of measuring a respective one of the plurality of surface regions (paras. 0077, 0078, 0102); changing a measurement sequence , in which the surface regions should be measured, multiple times using a first algorithm and using a second algorithm, wherein the algorithms ascertain a changed measurement sequence and an assessment variable for this measurement sequence within the scope of each change; and selecting one of the measurement sequences based on the ascertained assessment variables (paras. 0110, 0181, 0272, 0279, 0281, 0282, 0344, 0358).   Clark does not expressly disclose the algorithm like search algorithm as claimed.  Such feature is however well-known in the art.  In fact, Karafin disclosed a method and system for tracing sensor data based on algorithms such as searching and tracing data  (paras. 0095) in order to trace data into real world coordinates through mapping function.
This would motivate practitioner in the art at the time of the effective filing date of the present application to combine the algorithm to process and map data as taught in Karafin into the Clark system in order to trace and map surface data for assessment variable for changed measurement sequence. 
As per claim 2, Clark disclosed the method of claim 1, wherein the measurement sensor is moved relative to the object for measuring successive surface regions so as to adopt the at least one position and/or orientation assigned to the surface regions in each case (paras. 0078, 0090, 0091, 0092).   
As per claim 3, Clark cited the method of claim 2, wherein the assessment variable is ascertained based on the movements of the measurement sensor that are required to reach successive surface regions (paras. 0104, 0106).  
As per claim 4, K disclosed the method of claim 1, wherein the algorithms are each based on at least one approach which could include to solving the traveling salesman problem.  Furthermore, the traveling salesman algorithm is well-known in the art (cited in paras. 0012, 0013). 
As per claim 5, Clark discloses the method of claim 1, wherein the first algorithm ascertains an initial measurement sequence as a start sequence for the second algorithm (paras. 0102, 0104).
As per claim 6, Clark disclosed the method of claim 5, wherein a measurement sequence with an at least local optimum of the assessment variable is able to be found more quickly with the first algorithm than with the second algorithm (for modules with various measurement and measure requirements, paras. 0106, 0108, 0109).
As per claim 7, Clark disclosed the method of claim 6, wherein the probability of ascertaining a measurement sequence with a further, at least locally optimal assessment variable after a measurement sequence with an at least locally optimal assessment variable has already been found is greater with the second algorithm than with the first algorithm (paras. 0109, 0110, 0115, 0210).
As per claim 8, Clark disclosed the method of claim 5, wherein the probability of ascertaining a measurement sequence with a further, at least locally optimal assessment variable after a measurement sequence with an at least locally optimal assessment variable has already been found is greater with the second algorithm than with the first algorithm  (paras. 0109, 0110, 0115, 0210, 0212).
As per claim 9, Clark disclosed the method of claim 1, wherein the first algorithm and the second algorithm are carried out at least partially in parallel (paras. 0252, 0253).
As per claim 10, Clark disclosed the method of claim 9, wherein the first algorithm and the second algorithm are similar but proceed from different initial measurement sequences (paras. 0252-0272).
As per claim 11, Clark disclosed the method of claim 9, wherein the computational speeds of the algorithms differ (paras. 0250-0254).
As per claim 12, Clark disclosed the method of claim 9, wherein output frequencies of intermediate results of the algorithms differ (paras. 0250, 0251, 0252, 0274, 0279).
As per claim 13, Clark disclosed the method of claim 1, wherein a maximum admissible number of changes in the measurement sequence without finding an at least locally optimal assessment variable is defined as a termination criterion for at least one of the algorithms (paras. 0272, 0279, 0280).
As per claim 14, Clark disclosed the method of claim 13, wherein the maximum admissible number of variations is selected based on the number of surface regions (paras. 0279, 0280, 0294).
As per claim 15, Clark disclosed a method for selecting a measurement sequence for a coordinate measuring machine, the method comprising:
obtaining a plurality of surface regions of an object to be measured by at least one measurement sensor in respect of at least one predetermined property (paras. 0015, 0027, wherein the measurement sensor is arranged by the coordinate measuring machine at least one specific position and/or with at least one specific orientation for the purposes of measuring a respective surface region (paras. 0077, 0078, 0080, 0082, 0102);
changing a measurement sequence, in which the surface regions should be measured, multiple times using at least one algorithm, wherein the algorithm respectively ascertains a changed measurement sequence and an assessment variable for the changed measurement sequence within the scope of each change (paras. 0106, 0110, 0112, 0114); and
selecting one of the measurement sequences based on the ascertained assessment variables, wherein a relative relationship of at least two surface regions is specified as a condition to be observed by each measurement sequence (paras. 0110, 0181, 0272, 0279, 0281, 0282, 0344, 0358).
Clark does not expressly disclose the algorithm like search algorithm as claimed.  Such feature is however well-known in the art.  In fact, Karafin disclosed a method and system for tracing sensor data based on algorithms such as searching and tracing data  (paras. 0095) in order to trace data into real world coordinates through mapping function.
This would motivate practitioner in the art at the time of the effective filing date of the present application to combine the algorithm to process and map data as taught in Karafin into the Clark system in order to trace and map surface data for assessment variable for changed measurement sequence.

Conclusion
As per claim 16, Clark disclosed the method of claim 15, wherein the relative relationship specifies a relative sequence of the at least two surface regions within the measurement sequence (paras. 0199, 00208, 0229, 0272, 0273).
As per claim 17, Clark disclosed the method of claim 15, wherein the relative relationship specifies a maximum admissible time interval, within which the at least two surface regions are allowed to be measured when carrying out the measurement sequence (paras. 0272, 0279, 0280, 0281, 0282, 0283).
As per claim 18, Clark disclosed a computer device, configured to set a measurement sequence for a coordinate measuring machine, the computer device comprising:
a memory and
a processor configured to execute instructions stored in the memory, wherein the instructions include (Figs. 11, 12):
obtaining a plurality of surface regions of an object to be measured by at least one measurement sensor in respect of at least one predetermined property, wherein the measurement sensor is arranged by the coordinate measuring machine at least one specific position and/or with at least one specific orientation for the purposes of measuring a respective surface region (paras. 0077, 0078, 0080, 0082, 0102);
changing a measurement sequence, in which the surface regions should be measured, multiple times using at least one algorithm, wherein the algorithm respectively ascertains a changed measurement sequence and an assessment variable for the changed measurement sequence within the scope of each change (paras. 0106, 0110, 0112, 0114, 0135, ); and
selecting one of the measurement sequences based on the ascertained assessment variables (paras. 0110, 0181, 0344, 0358),
wherein a relative relationship of at least two surface regions is specified as a condition to be observed by each measurement sequence (paras. 0279, 0281, 0282, 0272, 0279).  Clark does not expressly disclose the algorithm like search algorithm as claimed.  Such feature is however well-known in the art.  In fact, Karafin disclosed a method and system for tracing sensor data based on algorithms such as searching and tracing data  (paras. 0095) in order to trace data into real world coordinates through mapping function.
This would motivate practitioner in the art at the time of the effective filing date of the present application to combine the algorithm to process and map data as taught in Karafin into the Clark system in order to trace and map surface data for assessment variable for changed measurement sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI Q PHAN/Primary Examiner, Art Unit 2147